UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 6, 2007 RED ROCK PICTURES HOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-51601 98-0441032 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8228 Sunset Boulevard, 3rd Floor, Los Angeles, California 90046 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (323) 790-1813 (Former Name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □
